 
Exhibit 10.1
 
ACQUISITION OF CARBON CAPTURE TECHNOLOGIES, INC.
by
CSMG TECHNOLOGIES, INC.



AGREEMENT AND PLAN OF ACQUISITION




This Agreement and Plan of Acquisition (Agreement) is entered into by and
between Carbon Capture Technologies, Inc., a Florida corporation, (CCTI), UTEK
CORPORATION, a Delaware corporation, (UTEK), and CSMG TECHNOLOGIES, Inc., a
Texas corporation, (CTGI).


WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
CCTI (CCTI Shares); and


WHEREAS, before the Closing Date, CCTI will acquire the license for the fields
of use as described in the License Agreement which is attached hereto as part of
Exhibit A and made a part of this Agreement (Agreements) and the rights to
develop and market a proprietary technology for the fields of uses specified in
the License Agreement (Technology).


WHEREAS, the parties desire to provide for the terms and conditions upon which
CCTI will be acquired by CTGI in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all CCTI Shares (as defined below) will be owned by CTGI,
and all issued and outstanding CCTI Shares will be exchanged for common stock of
CTGI with terms and conditions as set forth more fully in this Agreement; and


WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies as a tax-free reorganization within the meaning of Section 368
(a)(1)(B) of the Internal Revenue Code of 1986, as amended (Code).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:


ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION



1.01
The Acquisition



(a)  Acquisition Agreement. Subject to the terms and conditions of this
Agreement, at the Effective Date, as defined below, all CCTI Shares shall be
acquired from UTEK by CTGI in accordance with the respective corporation laws of
their state and the provisions of this Agreement and the separate corporate
existence of CCTI shall continue after the closing as a wholly-owned subsidiary
of CTGI.
 
(b)  Effective Date. The Acquisition shall become effective (Effective Date or
Closing Date) upon the execution of this Agreement and closing of the
transaction.


Page 1 of 17

--------------------------------------------------------------------------------




1.02  Exchange of Stock. At the Effective Date, by virtue of the Acquisition,
all of the CCTI Shares that are issued and outstanding at the Effective Date
shall be exchanged for 371,020 unregistered shares of common stock of CTGI.
 
1.03  Effect of Acquisition. At and after the Effective Date, the holder of each
certificate of common stock of CCTI shall cease to have any rights as a
shareholder of CCTI.
 
1.04  Closing. Subject to the terms and conditions of this Agreement, the
Closing of the Acquisition shall take place as of the last to sign and date this
agreement.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


2.01  Representations and Warranties of UTEK and CCTI. UTEK and CCTI represent
and warrant to CTGI that the facts set forth below are true and correct, and
will be true and correct as of the Effective Date:
 
(a)  Organization. CCTI and UTEK are corporations duly organized, validly
existing and in good standing under the laws of their respective states of
incorporation, and they have the requisite power and authority to conduct their
business and consummate the transactions contemplated by this Agreement. True,
correct and complete copies of the articles of incorporation, bylaws and all
corporate minutes of CCTI have been provided to CTGI and such documents are
presently in effect and have not been amended or modified.
 
(b)  Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors and shareholders of CCTI and the board
of directors of UTEK; no other corporate action by the respective parties is
necessary in order to execute, deliver, consummate and perform their respective
obligations hereunder; and CCTI and UTEK have all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.
 
(c)  Capitalization. The authorized capital of CCTI consists of 1,000,000 shares
of common stock with a par value $.01 per share (CCTI Shares). At the date of
this Agreement, 1,000 CCTI Shares are issued and outstanding and held of record
and beneficially by UTEK, free and clear of all liens, encumbrances,
restrictions and claims of very kind. UTEK has full legal right, power and
authority to sell, assign transfer and convey the CCTI shares so owned by UTEK
in accordance with the terms and conditions of this Agreement. The delivery to
CTGI of the CCTI shares so owned by UTEK pursuant to the provisions of this
Agreement will transfer to CTGI valid title thereto, free and clear of any and
all adverse claims. All issued and outstanding CCTI Shares have been duly and
validly issued and are fully paid and non-assessable shares and have not been
issued in violation of any preemptive or other rights of any other person or any
applicable laws. CCTI is not authorized to issue any preferred stock. All
dividends on CCTI Shares which have been declared prior to the date of this
Agreement have been paid in full. There are no outstanding options, warrants,
commitments, calls or other rights or agreements requiring CCTI to issue any
CCTI Shares or securities convertible into CCTI Shares to anyone for any reason
whatsoever. None of the CCTI Shares is subject to any change, claim, condition,
interest, lien, pledge, option, security interest or other encumbrance or
restriction, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.
 
(d)  Binding Effect. The execution, delivery, performance and consummation of
this Agreement, the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which CCTI or UTEK is a party and
will not create a default under any such obligation or under any agreement to
which CCTI or UTEK is a party. This Agreement constitutes a legal, valid and
binding obligation of CCTI, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.
 
Page 2 of 17

--------------------------------------------------------------------------------


 
(e)  Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of CCTI and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of CCTI.
 
(f)  No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by CCTI or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, CCTI or UTEK’s articles
of incorporation or bylaws, the Technology, the License Agreement, or any
agreement, contract, instrument, order, judgment or decree to which CCTI or UTEK
is a party or by which CCTI or UTEK or any of their respective assets is bound,
or violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or government entity which materially
affects their respective assets or businesses.
 
(g)  Consents. No consent from or approval of any court, governmental entity or
any other person is necessary in connection with execution and delivery of this
Agreement by CCTI and UTEK or performance of the obligations of CCTI and UTEK
hereunder or under any other agreement to which CCTI or UTEK is a party; and the
consummation of the transactions contemplated by this Agreement will not require
the approval of any entity or person in order to prevent the termination of the
Technology, the License Agreement, or any other material right, privilege,
license or agreement relating to CCTI or its assets or business.
 
(h)  Title to Assets. CCTI has or has agreed to enter into the agreements as
listed on Exhibit A attached hereto. These agreements and the assets shown on
the balance sheet of attached Exhibit B are the sole assets of CCTI. CCTI has or
will by the Effective Date have good and marketable title to its assets, free
and clear of all liens, claims, charges, mortgages, options, security agreements
and other encumbrances of every kind or nature whatsoever.
 
(i)   Intellectual Property. 
(1)  The Board of Regents (“Board”) of The University of Ottawa (“University”)
respectively owns and has license to the Technologies and has all right, power,
authority and ownership and entitlement to file, prosecute and maintain in
effect University of Ottawa’s Patent Pending WO2006094411 & WO2004054708;
Inventor: Abdelhamid Sayari, Ph.D.; titled “FUNCTIONALIZED ADSORBENT FOR REMOVAL
OF ACID GASES AND USE THEREOF” and “AMINE MODIFIED ADSORBENT, ITS PREPARATION
AND USE FOR DRY SCRUBBING OF ACID GASES” (the Patent) with respect to the
inventions listed in Exhibit A hereto (the Inventions).
 
(2)  The License Agreement between University and CCTI covering the Inventions
will be legal, valid, binding and will be enforceable in accordance with its
terms as contained in Exhibit A.
 
(3)  Except as otherwise set forth in this Agreement, CTGI acknowledges and
understands that CCTI and UTEK make no representations and provide no assurances
that the rights to the Technology and Intellectual Property contained in the
License Agreement do not, and will not in the future, infringe or otherwise
violate the rights of third parties, and as of this date;
 
(4)  Neither CCTI nor UTEK has received a written communication from any
individual, corporation, proprietorship, firm, general or limited partnership,
limited liability company, joint venture, trust, association, unincorporated
organization, governmental authority or other entity (“Person”) alleging that
the Technology and Intellectual Property contained in the License Agreement
violate any material rights relating to Intellectual Property of any Person.
 
Page 3 of 17

--------------------------------------------------------------------------------


 
(5)  To the knowledge of CCTI and UTEK, and without any independent
investigation, the validity or enforceability of the Patent or any of the
Technology and Intellectual Property contained in the License Agreement, or the
ownership thereof, has not been questioned in any action, suit, arbitration,
proceeding or other litigation commenced or, to the Sellers’ knowledge,
threatened by any Person or governmental authority (“Proceeding”) and, to the
knowledge of CCTI and UTEK, no such Proceeding is currently threatened, and
neither CCTI nor UTEK has received a written communication from any Person (A)
asserting an ownership interest in any of the Technology and Intellectual
Property contained in the License Agreement, or (B) alleging that any of the
Technology and Intellectual Property contained in the License Agreement is
invalid or unenforceable.
 
(6)  Except as otherwise expressly set forth in this Agreement, CCTI and UTEK
make no representations and extend no warranties of any kind, either express or
implied, including, but not limited to warranties of merchantability, fitness
for a particular purpose, non-infringement and validity of the Intellectual
Property.
 
(j)  Liabilities of CCTI. CCTI has no assets, no liabilities or obligations of
any kind, character or description except those listed on the attached schedules
and exhibits.
 
(k)  Financial Statements. The unaudited financial statements of CCTI, including
a balance sheet, attached as Exhibit B and made a part of this Agreement, are,
in all respects, complete and correct and present fairly CCTI’s financial
position and the results of its operations on the dates and for the periods
shown in this Agreement; provided, however, that interim financial statements
are subject to customary year-end adjustments and accruals that, in the
aggregate, will not have a material adverse effect on the overall financial
condition or results of its operations. CCTI has not engaged in any business not
reflected in its financial statements. There have been no material adverse
changes in the nature of its business, prospects, the value of assets or the
financial condition since the date of its financial statements. There are no,
and on the Closing Date there will be no, outstanding obligations or liabilities
of CCTI except as specifically set forth in the financial statements and the
other attached schedules and exhibits. There is no information known to CCTI or
UTEK that would prevent the financial statements of CCTI from being audited in
accordance with generally accepted accounting principles.
 
(l)  Taxes. All returns, reports, statements and other similar filings required
to be filed by CCTI with respect to any federal, state, local or foreign taxes,
assessments, interests, penalties, deficiencies, fees and other governmental
charges or impositions have been timely filed with the appropriate governmental
agencies in all jurisdictions in which such tax returns and other related
filings are required to be filed; all such tax returns properly reflect all
liabilities of CCTI for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from CCTI by any taxing authority, have been
properly paid, except to the extent reflected on CCTI’s financial statements,
where CCTI has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. CCTI has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
CCTI a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. CCTI has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. CCTI has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon CCTI. CCTI is not and has never
been a party to any tax sharing agreements with any other person or entity.
 
(m)  Absence of Certain Changes or Events. From the date of the latest balance
sheet of CCTI provided to CTGI until the Closing Date, CCTI has not, and without
the written consent of CTGI, it will not have:
 
(1)  Sold, encumbered, assigned, let lapsed or transferred any of its material
assets, including without limitation the Intellectual Property, the License
Agreement or any other material asset;
 
Page 4 of 17

--------------------------------------------------------------------------------


 
(2)  Amended or terminated the License Agreement or other material agreement or
done any act or omitted to do any act which would cause the breach of the
License Agreement or any other material agreement;
 
(3)  Suffered any damage, destruction or loss whether or not in control of CCTI;
 
(4)  Made any commitments or agreements for capital expenditures or otherwise;
 
(5)  Entered into any transaction or made any commitment not disclosed to CTGI
in writing;
 
(6)  Incurred any obligation or liability for borrowed money;
 
(7)  Suffered any other event of any character, which is reasonable to expect,
would adversely affect the future condition (financial or otherwise) of the
assets or liabilities or business of CCTI; or
 
(8)  Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by CCTI or UTEK untrue as of the date of this
Agreement or as of the Closing Date.
 
(n)  Material Agreements. Exhibit A attached contains a true and complete list
of all contemplated and executed agreements between CCTI and a third party. A
complete and accurate copy of all material agreements, contracts and commitments
of the following types, whether written or oral to which it is a party or is
bound (Contracts), has been provided to CTGI and such agreements are or will be
at the Closing Date, in full force and effect without modifications or amendment
and constitute the legally valid and binding obligations of CCTI in accordance
with their respective terms and will continue to be valid and enforceable
following the Acquisition. CCTI is not in default of any of the Contracts. In
addition:
 
(1)  There are no outstanding unpaid promissory notes, mortgages, indentures,
deed of trust, security agreements and other agreements and instruments relating
to the borrowing of money by or any extension of credit to CCTI; and
 
(2)  There are no outstanding operating agreements, lease agreements or similar
agreements by which CCTI is bound; and
 
(3)  The complete final License Agreement will be provided to CTGI; and
 
(4)  Except as set forth in (3) above, there are no outstanding licenses to or
from others of any intellectual property and trade names; and
 
(5)  There are no outstanding agreements or commitments to sell, lease or
otherwise dispose of any of CCTI’s property; and
 
(6)  There are no breaches of any agreement to which CCTI is a party.
 
(o)  Compliance with Laws. CCTI is in compliance with all applicable laws,
rules, regulations and orders promulgated by any federal, state or local
government body or agency relating to its business and operations.
 
(p)  Litigation. There is no suit, action or any arbitration, administrative,
legal or other proceeding of any kind or character, or any governmental
investigation pending or to the best knowledge of CCTI or UTEK, threatened
against CCTI, the Technology, or License Agreement, affecting its assets or
business (financial or otherwise), and neither CCTI nor UTEK is in violation of
or in default with respect to any judgment, order, decree or other finding of
any court or government authority relating to the assets, business or properties
of CCTI or the transactions contemplated hereby. There are no pending or
threatened actions or proceedings before any court, arbitrator or administrative
agency, which would, if adversely determined, individually or in the aggregate,
materially and adversely affect the assets or business of CCTI or the
transactions contemplated.
 
Page 5 of 17

--------------------------------------------------------------------------------


 
(q)  Employees. CCTI has no and never had any employees. CCTI is not a party to
or bound by any employment agreement or any collective bargaining agreement with
respect to any employees. CCTI is not in violation of any law, regulation
relating to employment of employees.
 
(r)  Adverse Effect. Neither CCTI nor UTEK has any knowledge of any or
threatened existing occurrence, action or development that could cause a
material adverse effect on CCTI or its business, assets or condition (financial
or otherwise) or prospects.
 
(s)  Employee Benefit Plans. CCTI states that there are no and have never been
any employee benefit plans, and there are no commitments to create any,
including without limitation as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended, in effect, and there are no outstanding
or un-funded liabilities nor will the execution of this Agreement and the
actions contemplated in this Agreement result in any obligation or liability to
any present or former employee.
 
(t)  Books and Records. The books and records of CCTI are complete and accurate
in all material respects, fairly present its business and operations, have been
maintained in accordance with good business practices, and applicable legal
requirements, and accurately reflect in all material respects its business,
financial condition and liabilities.
 
(u)  No Broker’s Fees. Neither UTEK nor CCTI has incurred any investment
banking, advisory or other similar fees or obligations in connection with this
Agreement or the transactions contemplated by this Agreement.
 
(v)  Full Disclosure. All representations or warranties of UTEK and CCTI are
true, correct and complete in all material respects to the best of our knowledge
on the date of this Agreement and shall be true, correct and complete in all
material respects as of the Closing Date as if they were made on such date. No
statement made by them in this Agreement or in the exhibits to this Agreement or
any document delivered by them or on their behalf pursuant to this Agreement
contains an untrue statement of material fact or omits to state all material
facts necessary to make the statements in this Agreement not misleading in any
material respect in light of the circumstances in which they were made.


2.02  Representations and Warranties of CTGI. CTGI represents and warrants to
UTEK and CCTI that to the best of its knowledge the facts set forth are true and
correct.
 
(a)  Organization. CTGI is a corporation duly organized, validly existing and in
good standing under the laws of Texas, is qualified to do business as a foreign
corporation in other jurisdictions in which the conduct of its business or the
ownership of its properties require such qualification, and have all requisite
power and authority to conduct its business and operate properties.
 
(b)  Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors of CTGI; no other corporate action on
their respective parts is necessary in order to execute, deliver, consummate and
perform their obligations hereunder; and they have all requisite corporate and
other authority to execute and deliver this Agreement and consummate the
transactions contemplated by this Agreement.
 
(c)  Capitalization. The authorized capital of CTGI consists of 80,000,000
shares authorized and 39,124,638 and 38,717,238 issued and outstanding,
respectively of Common stock, par value $0.001 per share (CTGI Common Shares).
On the Effective Date of the Acquisition, 39,495,868 CTGI Common Shares (which
will include the 371,020 CTGI Common Shares to be issued at the Closing of the
Acquisition) will be issued and outstanding. The CTGI Common Shares outstanding
have been duly and validly issued and are fully paid and non-assessable shares
and have not been issued in violation of any preemptive or other rights of any
other person or any applicable laws.
 
Page 6 of 17

--------------------------------------------------------------------------------


 
(d)  Anti Dilution Adjustments. UTEK currently owns zero (0) CTGI Common
Shares, and will be acquiring 371,020 unregistered CTGI Common Shares; and based
on a total of (39,495,868) issued CTGI Common Shares (on an as converted basis)
this total will represent a 0.94% ownership position in CTGI Common shares as of
June 24, 2008 on an “as if converted basis”. For a period of six months from the
Effective Date of this Agreement, the aggregate number of CTGI Common Shares
that UTEK has received shall be adjusted proportionately by the Board of
Directors of CTGI for any increase in the number of outstanding CTGI Common
Shares resulting from the issuance of any additional equity securities by the
Company to any of its current list of management and directors as of the
Effective Date, other than for previously agreed to disbursements prior to the
Effective Date of this agreement.  


For purposes in this Agreement, “as if converted basis” shall mean total
outstanding common shares after giving effect to the conversion of all
outstanding equity securities including preferred stock or other convertible
instruments.
 
(e)  Binding Effect. The execution, delivery, performance and consummation of
the Acquisition and the transactions contemplated by this Agreement will not
violate any obligation to which CTGI is a party and will not create a default
hereunder, and this Agreement constitutes a legal, valid and binding obligation
of CTGI, enforceable in accordance with its terms, except as the enforcement may
be limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.
 
(f)  Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
CTGI.
 
(g)  No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by CTGI with the terms or
provisions of this Agreement will result in a breach of the terms, conditions or
provisions of, or constitute default under, or result in a violation of CTGI’s
corporate charter or bylaws, or any agreement, contract, instrument, order,
judgment or decree to which it is a party or by which it or any of its assets
are bound, or violate any provision of any applicable law, rule or regulation or
any order, decree, writ or injunction of any court or governmental entity which
materially affects its assets or business.
 
(h)  Consents. Assuming the correctness of UTEK and CCTI’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to CTGI or its
assets or business.
 
(i)  Financial Statements. The financial statements of CTGI included in its
reports available on the EDGAR Website of the Securities and Exchange Commission
on Form 10-QSB filed on May 20, 2008 for the fiscal quarter ended March 31,
2008, together with all subsequent filings made with the Commission available at
the EDGAR website (hereinafter referred to collectively as the Reports) contain
all material information relating to CTGI and its operations and financial
condition as of their respective dates which information is required to be
disclosed therein.  Since the date of the financial statements included in the
Reports, and except as modified in the Schedules hereto, there has been no
material adverse changes relating to CTGI’s business, financial condition or
affairs not disclosed in the Reports. The Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made.
 
Page 7 of 17

--------------------------------------------------------------------------------


 
(j)  Full Disclosure. All representations or warranties of CTGI are true,
correct and complete in all material respects on the date of this Agreement and
shall be true, correct and complete in all material respects as of the Closing
Date as if they were made on such date. No statement made by them in this
Agreement or in the exhibits to this Agreement or any document delivered by them
or on their behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.
 
(k)  Compliance with Laws. CTGI is in compliance in all material respects with
all applicable laws, rules, regulations and orders promulgated by any federal,
state or local government body or agency relating to its business and
operations.
 
(l)  Litigation. There is no suit, action or any arbitration, administrative,
legal or other proceeding of any kind or character, or any governmental
investigation pending or, to the best knowledge of CTGI, threatened against CTGI
materially affecting its assets or business (financial or otherwise), and CTGI
is not in violation of or in default with respect to any judgment, order, decree
or other finding of any court or government authority. There are no pending or,
to CTGI’s knowledge, threatened actions or proceedings before any court,
arbitrator or administrative agency, which would, if adversely determined,
individually or in the aggregate, materially and adversely affect its assets or
business. Except as disclosed in its Reports, CTGI has no knowledge of any
existing or threatened occurrence, action or development that could cause a
material adverse affect on CTGI or its business, assets or condition (financial
or otherwise) or prospects.
 
(m)  Development. CTGI agrees and warrants that it has the expertise necessary
to and has had the opportunity to independently evaluate the inventions of the
Licensed Technology and has the expertise necessary to develop same for the
market.
 
(n)  Investment Company Status CTGI is not an investment company, either
registered or unregistered.


2.03  Investment Representations of UTEK. UTEK represents and warrants to CTGI
that:
 
(a)  General. It has such knowledge and experience in financial and business
matters as to be capable of evaluating the risks and merits of an investment in
CTGI Common Shares pursuant to the Acquisition. It is able to bear the economic
risk of the investment in CTGI Common Shares, including the risk of a total loss
of the investment in CTGI Common Shares. The acquisition of CTGI Common Shares
is for its own account and is for investment and not with a view to the
distribution of this Agreement. Except a permitted by law, it has a no present
intention of selling, transferring or otherwise disposing in any way of all or
any portion of the shares at the present time. All information that it has
supplied to CTGI is true and correct. It has conducted all investigations and
due diligence concerning CTGI to evaluate the risks inherent in accepting and
holding the shares which it deems appropriate, and it has found all such
information obtained fully acceptable. It has had an opportunity to ask
questions of the officer and directors of CTGI concerning CTGI Common Shares and
the business and financial condition of and prospects for CTGI, and the officers
and directors of CTGI have adequately answered all questions asked and made all
relevant information available to them. UTEK is an accredited investor, as the
term is defined in Regulation D, promulgated under the Securities Act of 1933,
as amended, and the rules and regulations thereunder.
 
Page 8 of 17

--------------------------------------------------------------------------------


 
(b)  Stock Transfer Restrictions. UTEK acknowledges that the CTGI Common Shares
will not be registered and UTEK will not be permitted to sell or otherwise
transfer the CTGI Common Shares in any transaction in contravention of the
following legend, which will be imprinted in substantially the following form on
the stock certificate representing CTGI Common Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
 
(c)  Legend.  Subject to Rule 144 restrictions, 6 months following the stock
acquisition described herein, CTGI agrees to and shall direct its transfer agent
to remove the above legend upon the issuance by UTEK's legal counsel that the
above legend can be removed from UTEK's CTGI Common Shares.  CTGI agrees to and
promptly shall provide any information requested by UTEK or UTEK's counsel and
to make further direction to its transfer agent as necessary for such issuance
of an opinion regarding removal of the legend or the sale of such
restricted shares under Rule 144 or other available exemption from registration.
 
(d)  Wrongful Delay. In the event that CTGI wrongfully fails to direct its
transfer agent to remove the legend within fifteen (15) days of request by UTEK,
CTGI shall be liable to an additional fee of ten percent (10%) of the current
value of the shares held by UTEK, determined based on the closing price of the
shares on the fifteenth day after the request is deemed received by CTGI, as
well as any and all attorney fees and costs that UTEK may incur as a result of
CTGI failing to comply in this request.
 
ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING


3.01  Corporate Approvals. Prior to Closing Date, each of the parties shall
submit this Agreement to its board of directors and if necessary, its respective
shareholders and obtain approval of this Agreement. Copies of corporate actions
taken by each party shall be provided to the other party.


3.02  Access to Information. Each party agrees to permit, upon reasonable
notice, the attorneys, accountants, and other representatives of the other
party’s reasonable access during normal business hours to its properties and its
books and records to make reasonable investigations with respect to its affairs,
and to make its officers and employees available to answer questions and provide
additional information as reasonably requested.


3.03  Expenses. Each party agrees to bear its own expenses in connection with
the negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.


3.04  Covenants. Except as permitted in writing, prior to Closing each party
agrees that it will:
 
(a)  Use its good faith efforts to obtain all requisite licenses, permits,
consents, approvals and authorizations necessary in order to consummate the
Acquisition; and
 
(b)  Notify the other parties upon the occurrence of any event which would have
a materially adverse effect upon the Acquisition or the transactions
contemplated by this Agreement or upon the business, assets or results of
operations; and
 
Page 9 of 17

--------------------------------------------------------------------------------


 
(c)  Not modify its corporate structure, except as necessary or advisable in
order to consummate the Acquisition and the transactions contemplated by this
Agreement.


ARTICLE 4
CONDITIONS PRECEDENT


The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:


4.01.  Each party must obtain the approval of its board of directors and such
approval shall not have been rescinded or restricted.


4.02.  Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.


4.03.  There shall be no claim or litigation instituted or threatened in writing
by any person or government authority seeking to restrain or prohibit any of the
contemplated transactions contemplated by this Agreement or challenges the
right, title and interest of UTEK in the CCTI Shares or the right of CCTI or
UTEK to consummate the Acquisition contemplated hereunder.


4.04.  The representations and warranties of the parties shall be true and
correct in all material respects at the Effective Date.


4.05.  The Technology and Intellectual Property has been prosecuted in good
faith with reasonable diligence.


4.06.  The License Agreement will be valid and in full force and effect without
any default in this Agreement.


4.07.  CTGI shall have received, at or prior to the Closing Date, each of the
following:
 
(a)  the stock certificates representing all of the currently issued and
outstanding CCTI Shares, duly endorsed (or accompanied by duly executed stock
powers) by UTEK for transfer of such shares to CTGI;
 
(b)  all corporate records and documentation relating to CCTI’s business, all in
a form and substance satisfactory to CTGI, including its Articles of
Incorporation and Bylaws;
 
(c)  such agreements, files and other data and documents pertaining to CCTI’s
business as CTGI may reasonably request;
 
(d)  copies of the general ledgers and books of account of CCTI, and all
federal, state and local income, franchise, property and other tax returns filed
by CCTI since the inception of CCTI; 
 
(e)  certificates of (i) the Secretary of State of the State of Florida as to
the legal existence and good standing, as applicable, (including tax) of CCTI in
Florida;
 
Page 10 of 17

--------------------------------------------------------------------------------


 
(f)  the original corporate minute books of CCTI, including the articles of
incorporation and bylaws of CCTI, and all other documents filed in this
Agreement;
 
(g)  all consents, assignments or related documents of conveyance to give CTGI
the benefit of the transactions contemplated hereunder;
 
(h)  such documents as may be needed to accomplish the Closing under the
corporate laws of the states of incorporation of CTGI and CCTI, and
 
(i)  such other documents, instruments or certificates as CTGI, or their counsel
may reasonably request.


4.08.  CTGI shall have completed due diligence investigation of CCTI to CTGI’s
satisfaction in their sole discretion.


4.09.  CTGI shall receive the resignation effective the Closing Date of each
director and officer of CCTI.


ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION


5.01.  Survival of Representations and Warranties.


(a)  The representations and warranties made by UTEK and CCTI shall survive for
a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.
 
(b)  The representations and warranties made by CTGI shall survive for a period
of 1 year after the Closing Date, and thereafter all such representations and
warranties shall be extinguished, except with respect to claims then pending for
which specific notice has been given during such 1-year period.


5.02  Limitations on Liability. CTGI agrees that UTEK shall not be liable under
this agreement to CTGI or their respective successor’s, assigns or affiliates
except where damages result directly from the gross negligence or willful
misconduct of UTEK or its employees. In no event shall UTEK's liability exceed
the total amount of the fees paid to UTEK under this agreement, nor shall UTEK
be liable for incidental or consequential damages of any kind. CTGI shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering of services by UTEK under this Agreement, unless it is finally
judicially determined that such Losses resulted from the gross negligence or
willful misconduct of UTEK. The terms of this paragraph shall survive the
termination of this agreement and shall apply to any controlling person,
director, officer, employee or affiliate of UTEK.


5.03  Indemnification. CTGI agrees to indemnify and hold harmless UTEK and its
subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to matters arising from this Agreement, except to the extent that any
such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.
 
Page 11 of 17

--------------------------------------------------------------------------------


 
(a)  Limitation of Liability. CTGI agrees that no Indemnified Person shall have
any liability as a result of the execution and delivery of this Agreement, or
other matters relating to or arising from this Agreement, other than liabilities
that shall have been determined by final non-appealable order of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Indemnified Person or Persons in respect of whom such
liability is asserted. Without limiting the generality of the foregoing, in no
event shall any Indemnified Person be liable for consequential, indirect or
punitive damages, damages for lost profits or opportunities or other like
damages or claims of any kind. In no event shall UTEK's liability exceed the
total amount of the consideration paid to UTEK under this Agreement.
 
(b)  Limitation of Liability. UTK agrees that CTGI shall not be liable under
this agreement to UTK or their respective successor’s, assigns or affiliates
except where damages result directly from the gross negligence or willful
misconduct of CTGI or its employees. In no event shall CTGI's liability exceed
the total amount of the fees paid by CTGI under this agreement, nor shall CTGI
be liable for incidental or consequential damages of any kind. UTK shall
indemnify CTGI, and hold CTGI harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering of services by CTGI under this Agreement, unless it is finally
judicially determined that such Losses resulted from the gross negligence or
willful misconduct of CTGI. The terms of this paragraph shall survive the
termination of this agreement and shall apply to any controlling person,
director, officer, employee or affiliate of CTGI.


ARTICLE 6
REMEDIES


6.01  Specific Performance. Each party’s obligations under this Agreement are
unique. If any party should default in its obligations under this Agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.


6.02  Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
ARTICLE 7
ARBITRATION


In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in the State of Florida. The cost of arbitration shall be borne by
the party against whom the award is rendered or, if in the interest of fairness,
as allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding. The arbitrators shall be selected as follows: one by
CTGI, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.
 
Page 12 of 17

--------------------------------------------------------------------------------


 
ARTICLE 8
MISCELLANEOUS


8.01.  No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.


8.02.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.
 
8.03.  Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.
 
8.04.  This Agreement shall be governed by and construct in accordance with the
laws of the State of Delaware without regard to principles of conflicts of law.
 
8.05.  This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.


8.06.  Notices or other communications required to be made in connection with
this Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.


8.07.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


8.08.  This Agreement may be executed in multiple counterparts, each of which
shall constitute one and a single Agreement.


8.09.  Any facsimile signature of any part to this Agreement or to any other
agreement or document executed in connection of this Agreement should constitute
a legal, valid and binding execution by such parties.
 






(Signatures on the next page)


 
Page 13 of 17

--------------------------------------------------------------------------------




CSMG TECHNOLOGIES, INC.
CARBON CAPTURE TECHNOLOGIES, INC.
       
By: /s/ Donald S. Robbins
By: /s/ Joel Edelson
  Donald S. Robbins,
  Joel Edelson
  Chief Executive Officer
  President
   
  Address:
  Address:
  701 North Tower, 500 N. Shoreline
  2109 East Palm Avenue
  Corpus Christi, TX 78471
  Tampa, Florida 33605
       
  Date: 6/24/08
  Date: 6/24/08
           
UTEK CORPORATION
         
By: /s/ Clifford M. Gross, Ph.D.
 
  Clifford M. Gross, Ph.D.
 
  Chief Executive Officer
     
  Address:
 
  2109 East Palm Avenue
 
  Tampa, Florida 33605
     
  Date: 6/24/08
 

 
 
Page 14 of 17

--------------------------------------------------------------------------------




EXHIBIT A
 
Outstanding Agreements
From the University of Ottawa



1)  
License Agreement 

 
 
 
 
Page 15 of 17

--------------------------------------------------------------------------------




EXHIBIT B
 
CARBON CAPTURE TECHNOLOGIES, INC.
Financial Statements as of
 
June ___, 2008
 
 
 

 
Page 16 of 17

--------------------------------------------------------------------------------




EXHIBIT C


 
 
  Form 10QSB for CSMG TECHNOLOGIES, INC.
 

--------------------------------------------------------------------------------

31 March - 2008 
Quarterly Report
 



 
 
Page 17 of 17

--------------------------------------------------------------------------------


 